Freedman, J.
It was the duty of the appellant to procure the order for the filing of the case after its settlement on June 12, 1893, and to attend to the filing. No sufficient reason has been given why the appellants neglected their duty in this' respect. The case having been declared abandoned by an order duly made, entered and served, and the appellants having taken no steps to be relieved from this order, nor any step to bring the appeal before the General Term upon the judgment roll alone, the respondent’s motion should be granted, with costs.
Sedgwick, Ch. J., and McAdam, J., concur.
Motion granted, with costs.